Case 2:03-cr-80359-TGB-RSW ECF No. 276, PageID.1684 Filed 01/13/21 Page 1 of 16




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


  ALBERTO FLORES, a.k.a.                     2:03-CR-80359-TGB-RSW-10
  RAMIRO ORDAZ MELGOZA,
                                             HON. TERRENCE G. BERG
                   Petitioner,

        v.                                 ORDER DENYING MOTION
                                            TO MODIFY OR REDUCE
  UNITED STATES OF AMERICA,
                                           SENTENCE (ECF NO. 263),
                   Respondent.               MOTION TO APPOINT
                                          COUNSEL (ECF NO. 262), AND
                                            MOTION FOR DEFAULT
                                           JUDGMENT (ECF NO. 272)
       Petitioner Alberto Flores (also known as Ramiro Ordaz Melgoza)

 was convicted of one count of conspiracy to distribute with intent to

 import and to import pseudoephedrine from Canada to the United States,

 in violation of 21 U.S.C. §§ 959(a)(1), 960(d)(3), and 963. In 2011, Chief

 Judge Gerald E. Rosen sentenced Petitioner to a term of 186 months of
 imprisonment, which was below the then-applicable United States

 Sentencing Guidelines range of 262 to 327 months. Petitioner now moves

 the Court to vacate or modify his sentence under 18 U.S.C. § 3582(c)(2)

 on the basis that his offense level was calculated according to a provision

 of the Sentencing Guidelines that has since been amended and made

 retroactive by the United States Sentencing Commission. Petitioner also
 contends he is eligible for compassionate release pursuant to 18 U.S.C. §


                                      1
Case 2:03-cr-80359-TGB-RSW ECF No. 276, PageID.1685 Filed 01/13/21 Page 2 of 16




 3582(c)(1)(A)(i) and under the “Holloway doctrine.” Petitioner has also

 filed a motion for appointment of counsel and default judgment.

          For the reasons set forth below, Petitioner’s motions are DENIED.

     I.        BACKGROUND
          On October 8, 2003, an indictment was filed charging Petitioner

 with a single count of conspiracy to distribute with intent to import and

 to import pseudoephedrine from Canada into the United States (21
 U.S.C. §§ 959(a)(1) and 960(d)(3)). ECF No. 29. Petitioner waived his

 right to a jury trial and a bench trial was conducted on January 26,

 January 27, and April 13, 2010. ECF No. 167. On September 2, 2010,

 Chief Judge Gerald E. Rosen issued Findings of Fact and Conclusions of

 Law which found Petitioner guilty of the conspiracy offense charged in

 Count One of the first superseding indictment. ECF No. 186, PageID.983.
          At the time of sentencing, Petitioner’s base offense level was

 calculated to be 38, the highest possible base offense level for crimes

 involving pseudoephedrine, because the crime involved more than three

 kilograms of pseudoephedrine. Petitioner’s criminal history category was

 determined to be II. The final Pre-Sentence Report (“PSR”) calculated

 Petitioner’s guideline range to be 262 to 327 months, which both defense

 counsel and the Court acknowledged at sentencing. ECF No. 199,

 PageID.1155. However, because 21 U.S.C. § 960(b)(3) provided for a

 maximum sentence of 20 years, or 240 months, Petitioner’s maximum

 sentence was capped at 240 months. During sentencing, Chief Judge
                                       2
Case 2:03-cr-80359-TGB-RSW ECF No. 276, PageID.1686 Filed 01/13/21 Page 3 of 16




 Rosen, finding that “Mr. Flores was not a leader, not an organizer, not a

 planner in this particular case,” imposed a below-Guidelines sentence of

 186 months in prison followed by 36 months of supervised release. ECF

 No. 199, PageID.1170.
          After sentencing, Petitioner filed a number of post-conviction

 motions. In September of 2013, Petitioner filed a motion under 28 U.S.C.

 § 2255 to vacate the sentence which was subsequently denied. ECF No.
 207; ECF No. 247. Then in September of 2016, Petitioner filed a motion

 to vacate or modify his sentence under 18 U.S.C. § 3582 on the basis that

 his offense level was calculated according to a provision of the Sentencing

 Guidelines that had since been amended and made retroactive. ECF No.

 252. This Court denied that motion on July 25, 2019. ECF No. 260.

          Now before the Court is Petitioner’s motion to modify or vacate his
 sentence under 18 U.S.C. § 3582 based on the passage of the First Step

 Act of 2018. In his motion, Petitioner contends he is eligible for a

 reduction in his sentence because his offense level was calculated

 according to a provision of the Sentencing Guidelines that has been

 amended and made retroactive. Petitioner also contends he is eligible for

 compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) and under

 the “Holloway doctrine.”

    II.        LEGAL STANDARDS
          “Although a district court generally ‘may not modify a term of

 imprisonment once it has been imposed,’ a court may do so under certain

                                        3
Case 2:03-cr-80359-TGB-RSW ECF No. 276, PageID.1687 Filed 01/13/21 Page 4 of 16




 limited circumstances, including ‘to the extent otherwise expressly

 permitted by statute or by Rule 35 of the Federal Rules of Criminal

 Procedure.’” United States v. Hall, 661 F.3d 320, 322 (6th Cir. 2011)

 (internal citation omitted). A defendant is eligible for resentencing under

 18 U.S.C. § 3582(c)(2) if “‘(1) the defendant has been sentenced to a term

 of imprisonment based on a sentencing range that has subsequently been

 lowered by the [U.S.] Sentencing Commission;’ and ‘(2) such reduction is

 consistent with applicable policy statements issued by the Sentencing

 Commission.’” United States v. Braden, 643 F. App’x 531, 533 (6th Cir.

 2016) (quoting United States v. Riley, 726 F.3d 756, 758 (6th Cir. 2013)).

 The Sixth Circuit has explained that “[t]o satisfy the requirements for a

 sentence reduction under 18 U.S.C. § 3582(c)(2), ‘a guidelines

 amendment must have the effect of lowering the defendant's applicable

 guideline range.’” Id. (quoting Riley, 726 F.3d at 758). The applicable

 guideline range is “the range that applies before the sentencing court

 grants any discretionary departures.” United States v. Pembrook, 609

 F.3d 381, 387 (6th Cir. 2010).

III.   MOTION TO APPOINT COUNSEL AND FOR ENTRY OF
       DEFAULT JUDGMENT
       Petitioner filed two additional motions during the briefing period:

                                      4
Case 2:03-cr-80359-TGB-RSW ECF No. 276, PageID.1688 Filed 01/13/21 Page 5 of 16




 (1) a motion for the appointment of counsel (ECF No. 262) and (2) a

 motion for entry of default judgment (ECF No. 272). Both motions will be

 denied.

       First, the Court finds that appointment of counsel is not warranted.
 There is no general or statutory right to the appointment of counsel in

 civil cases. See Lavado v. Keohane, 992 F.2d 601, 605-06 (6th Cir. 1993).

 A collateral attack on an underlying criminal conviction is civil in nature.
 Pennsylvania v. Finley, 481 U.S. 551, 555-57 (1987). However, the Court

 has discretion to appoint counsel in “exceptional circumstances.” Lavado,

 992 F.2d at 606. Here, Petitioner’s claims do not appear particularly

 complex as the motion involves factual and legal allegations that are

 comparatively narrow in scope. The Court also finds that Petitioner

 has—on several occasions—demonstrated his ability to identify and
 cogently advance his legal claims. Finally, as discussed below, Petitioner

 is not entitled to relief under the First Step Act or through any other

 claims outlined in his motion. The Court will therefore deny the motion

 to appoint counsel.

       Next, the Court finds entry of default judgment is not warranted.

 Petitioner contends the government is in default because they failed to

 file for an extension of time prior to the due date of their responsive

 pleadings. ECF No. 272, PageID.1616. While the government did not

 respond by the deadline the Court originally ordered, the Court granted

 an extension of time to file a response prior to Petitioner’s motion for
                                      5
Case 2:03-cr-80359-TGB-RSW ECF No. 276, PageID.1689 Filed 01/13/21 Page 6 of 16




 entry of default. ECF No. 271. Therefore, the motion for default judgment

 is moot.

   IV.        ANALYSIS

         Petitioner contends that he is eligible for sentence reduction
 pursuant to (1) the November 14, 2014 Amendment to Section 782; (2)

 Fair Sentencing Act of 2010; (3) Section 402 of the First Step Act; (4)

 Compassionate Release under 18 U.S.C. § 3582(c)(1)(A)(i); and (5) 18
 U.S.C. § 3582 based on the “Holloway doctrine.” Each claim will be

 addressed in turn.

            a. November 14, 2014 Amendment to Section 782

         Petitioner contends that he is eligible for a reduction of sentence

 pursuant to the November 14, 2014 amendment to Section 782 by the

 Sentencing Commission. ECF No. 263, PageID.1566. According to his
 motion, Amendment 782 reduced the base level offense for many drug

 trafficking offenses including Petitioner’s offense of conspiracy to

 distribute with intent to import, and to import pseudoephedrine in

 violation of 21 U.S.C. §§ 959(a)(1), 960(d)(3), and 963. Petitioner notes

 that he was sentenced to 186 months which was 76 months below the

 then applicable guideline range of 262 to 327 months. Petitioner contends

 that after the amendment to Section 782, his new offense level would be

 36 and his criminal history category would be at II, which would result

 in a sentence range of 210 to 260 years. Accordingly, Petitioner requests

 a 76-month reduction from this new guideline range, which would result
                                       6
Case 2:03-cr-80359-TGB-RSW ECF No. 276, PageID.1690 Filed 01/13/21 Page 7 of 16




 in a 134-month sentence.

       To begin, Petitioner previously argued for sentence reduction

 pursuant to changes to the November 14, 2014 amendment to Section

 782 by the Sentencing Commission, and the Court denied his claim. ECF
 No. 252. As explained in the Court’s July 25, 2019 order, “a sentence

 reduction is not warranted because Amendment 782 did not in fact lower

 his Guidelines range.” ECF No. 260, PageID.1539 (emphasis added). At
 the time of Petitioner’s sentencing, the Drug Quantity Table identified a

 base level of 38 for an offense involving 3 of more kilograms of

 pseudoephedrine. See U.S. Sentencing Guidelines Manual § 2D1.11(d)

 (U.S. Sentencing Comm’n 2011). The revised Drug Quantity Table states

 that an offense involving 9 or more kilograms of pseudoephedrine

 warrants a base level of 38. U.S.S.G. § 2D1.11(d) (U.S. Sentencing
 Comm’n 2018). Petitioner’s crime involved 300 or more kilograms of

 pseudoephedrine. Accordingly, Petitioner’s base offense level is 38 under

 both the 2011 Guidelines and the present Guidelines as amended by

 Amendment 782. Because there is no difference between the base offense

 level under either set of Guidelines, a sentence reduction is not

 warranted since the amendment did not in fact lower Petitioner’s

 guideline range.

       Therefore, Petitioner is not entitled to a reduced sentence based on

 Amendment 782.

          b. Fair Sentencing Act of 2010
                                      7
Case 2:03-cr-80359-TGB-RSW ECF No. 276, PageID.1691 Filed 01/13/21 Page 8 of 16




       Next, Petitioner contends he is eligible for a reduction of sentence

 pursuant to the Fair Sentencing Act of 2010 because the legislation

 increased the threshold quantity of cocaine required to trigger statutory

 minimum sentences. ECF No. 263, PageID.1570. While Petitioner
 concedes the Act only discusses cocaine offenses and he was not convicted

 of a cocaine offense, he nonetheless argues without any supporting

 authority that the “same concept should be applied to defendants-
 petitioners who have been convicted of other drug offenses as well.” Id.

       The Fair Sentencing Act of 2010 was “aimed to lessen the

 sentencing disparity between cocaine offenses and those involving crack

 cocaine.” United States v. Boulding, 960 F.3d 774, 777 (6th Cir. 2020). In

 particular, the Act increased the threshold quantities of crack cocaine

 needed to trigger the mandatory statutory penalties in the Anti-Drug
 Abuse Act of 1986. While the Fair Sentencing Act was not retroactive,

 “[i]n 2018, Congress passed the First Step Act, which included making

 retroactive the Fair Sentencing Act's statutory changes for crack cocaine

 sentences.” Id. In particular, “Section 404 of the First Step Act made

 Sections 2 and 3 of the Fair Sentencing Act retroactive for defendants

 who were sentenced before August 3, 2010.” Id.

       Petitioner is not eligible for a reduction of sentence under the First

 Step Act because the Act only modifies penalties for certain cocaine

 convictions and Petitioner’s conviction does not involve cocaine. To be

 eligible for a sentence reduction pursuant to the First Step Act, the
                                      8
Case 2:03-cr-80359-TGB-RSW ECF No. 276, PageID.1692 Filed 01/13/21 Page 9 of 16




 petitioner’s prior conviction must be a “covered offense.” Boulding, 960

 F.3d at 777. Under Section 404, a “covered offense” means “a violation of

 a Federal criminal statute, the statutory penalties for which were

 modified by Section 2 or 3 of the Fair Sentencing Act of 2010.” Public Law
 115-391, 132 Stat. 5194, Section 404. Here, Petitioner not only concedes

 that he was not convicted of any crack cocaine offenses, but that the Fair

 Sentencing Act does not cover his conviction. ECF No. 263, PageID.1570
 (“Although the fair sentencing act increased only the threshold quantity

 of cocaine base that triggers a statutory mandatory minimum[,] that

 same concept should be applied to defendant-petitioners who have been

 convicted of other drug offenses as well.”) (emphasis added). Despite

 Petitioner’s argument, the Court is only able to modify sentences as

 expressly permitted by the First Step Act. See United States v. Smith,
 Case No. 04-80857, 2020 WL 3790370, at *6 (E.D. Mich. July 7, 2020) (“In

 other words, to determine whether a conviction was for a ‘covered

 offense,’ the Court applies a ‘simple, categorical’ approach, namely

 ‘whether a defendant's conviction was a crack cocaine offense affected by

 the Fair Sentencing Act.’”) (quoting United States v. Boulding, 379

 F.Supp.3d 646, 651 (W.D. Mich. 2019), aff’d in relevant part, 960 F.3d

 774 (6th Cir. June 1, 2020)).

       Therefore, because pseudoephedrine offenses are not “covered

 offenses” within the meaning of the First Step Act, the Court is powerless

 to reduce Petitioner’s sentence pursuant to Section 404.
                                      9
Case 2:03-cr-80359-TGB-RSW ECF No. 276, PageID.1693 Filed 01/13/21 Page 10 of 16




          c. First Step Act of 2018

       Petitioner also contends that he is eligible for a reduction of

  sentence under the First Step Act because Section 402 of the Act

  “broadens the existing safety valve.” ECF No. 263, PageID.1574. “Safety
  valve” refers to a provision of 18 U.S.C. § 3553(f) which allows courts to

  sentence below the statutorily required minimum in a limited set of

  circumstances. The First Step Act expanded the circumstances where the
  “safety valve” applies. Under this “expansion,” Petitioner argues he is

  eligible and deserving of a two-level offense reduction.

       Section 402 of the First Step Act is unable to provide Petitioner any

  relief because it does not apply retroactively. Pub. L. 115-391, 132 Stat.

  5194, §402. The First Step Act clearly states that the applicability of the

  amendments in Section 402 “shall apply only to a conviction entered on
  or after the date of enactment of this Act.” Id. at §402(b). Petitioner was

  sentenced on February 9, 2011, which is well before the enactment of the

  First Step Act on December 21, 2018. See United States v. Hoskins, Case

  No. 10-20677, 2020 WL 1640167, at *1 (E.D. Mich. Apr. 2, 2020) (Finding

  that the petitioner could not seek relief under provisions 401, 402, and

  403 of the First Step Act because he was sentenced in 2012). Accordingly,

  Petitioner is ineligible based on the terms of Section 402 because he was

  convicted before the effective date of the provision.

       Even if the safety valve provision of the First Step Act were

  applicable, Petitioner would not be entitled to safety valve relief. The
                                      10
Case 2:03-cr-80359-TGB-RSW ECF No. 276, PageID.1694 Filed 01/13/21 Page 11 of 16




  expansion of the “safety valve” does not help Petitioner because prior to

  the conviction at issue he was serving a 78-month sentence for conspiracy

  to traffic pseudoephedrine, which qualifies as a 3-point prior offense. ECF

  No. 273-2, PageID.1653; U.S.S.G. § 4A1.1(a) (“Add 3 points for each prior
  sentence of imprisonment exceeding one year and one month.”). The

  three criminal history points make Petitioner ineligible for safety valve

  relief. See 18 U.S.C. § 3553(f)(1) (A defendant is ineligible for safety valve
  relief if he has “a prior three-point offense.”).

        In sum, Petitioner is not eligible for sentence reduction pursuant to

  the First Step Act’s expansion of the “safety valve” because he was

  convicted before the effective date of the provision and because of his

  prior offense.

           d. Compassionate Relief
        Next, Petitioner asserts he is eligible for compassionate release

  pursuant to Section 603 of the First Step Act. ECF No. 263, PageID.1577.

  Petitioner contends that the First Step Act allows individuals to move for

  a reduction of their sentence under 18 U.S.C. § 3582(c)(1)(A) if thirty days

  has elapsed without a response by the warden or the petitioner has

  exhausted Bureau of Prisons administrative appeals process. Here,

  Petitioner asserts he is eligible for compassionate release because he has

  already served over 75 percent of his time, his physical health is

  deteriorating due to age, he has been committed to rehabilitation efforts

  and maintains an exemplary status, and he does not present a danger to
                                        11
Case 2:03-cr-80359-TGB-RSW ECF No. 276, PageID.1695 Filed 01/13/21 Page 12 of 16




  the community.

       The First Step Act amended 18 U.S.C. § 3582(c) to allow

  incarcerated persons to move for compassionate release on their own

  behalf. United States v. Alam, 960 F.3d 831, 834-835 (6th Cir. 2020).
  Under 18 U.S.C. § 3582(c), an individual may seek compassionate release

  by filing a motion with the courts after they have “fully exhausted all

  administrative rights to appeal a failure of the Bureau of Prisons to bring
  a motion on the [prisoner]'s behalf” or after “the lapse of 30 days from the

  receipt of such a request by the warden of the [prisoner]'s facility,

  whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). After considering the

  factors set forth in §3353(a), a court may reduce a sentence if it finds

  “extraordinary and compelling reasons warrant such reduction” or if the

  “the defendant is at least 70 years of age, has served at least 30 years in
  prison, and . . . the defendant is not a danger to the safety of any other

  person or the community.” Id. Importantly, “the compassionate release

  decision is discretionary, not mandatory.” United States v. Jones, 980

  F.3d 1098, 1107 (6th Cir. 2020).

       The government does not contest Petitioner’s exhaustion of

  administrative    remedies,   but   asserts   compassionate     release   is

  “nonetheless improper.” ECF No. 273, PageID.1638. The government

  argues that Petitioner’s motion for compassionate release should be

  evaluated through a three-step process outlined in 18 U.S.C. § 3582(c)(1).

  First, a court should consider whether “extraordinary and compelling
                                      12
Case 2:03-cr-80359-TGB-RSW ECF No. 276, PageID.1696 Filed 01/13/21 Page 13 of 16




  reasons warrant such a reduction.” Id. at § 3582(c)(1)(A)(i). Next, the

  Court must determine if the “reduction is consistent with applicable

  policy statements issued by the Sentencing Commission.” Id. at §

  3582(c)(1)(A)(ii). Finally, “consider[ ] the factors set forth in section
  3553(a) to the extent that they are applicable.” Id. at § 3582(c)(1)(A).

       However, the Sixth Circuit recently determined in United States v.

  Jones, a case filed after the government submitted their brief, that “[i]n
  cases where incarcerated persons file motions for compassionate release,

  federal judges may skip step two of the § 3582(c)(1)(A) inquiry and have

  full discretion to define ‘extraordinary and compelling’ without

  consulting the policy statement § 1B1.13.” 980 F.3d 1098, 1110-11 (6th

  Cir. 2020). See also United States v. White, __F.Supp.3d__ (E.D. Mich.

  Dec. 9, 2020) (“That has led the court of appeals in its evolving guidance
  on the subject to hold that district courts should dispense with step two

  when the motion for compassionate release comes from a prisoner and

  not the BOP.”). The Jones court concluded that “a district court must

  make the two requisite ‘find[ings]’ before weighing the applicable

  §3553(a) factors.” 980 F.3d at 1106. Pursuant to Jones, this Court will

  not consider the second step—whether reduction is consistent with

  applicable policy statements issued by the Sentencing Commission.

       In this case, Petitioner contends he is eligible for compassionate

  release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), which requires a showing

  of “extraordinary and compelling” reasons to warrant reduction.
                                      13
Case 2:03-cr-80359-TGB-RSW ECF No. 276, PageID.1697 Filed 01/13/21 Page 14 of 16




  Petitioner’s showing on this first element is so deficient that the Court

  need not evaluate the other steps. To establish extraordinary and

  compelling reasons, Petitioner asserts he is experiencing “deteriorating

  physical[]” and “mental health because of the aging process.” ECF No.
  263, PageID.1578. He explains that his “bones ache” and “[m]edication

  and exercise do very little to minimize [his] pain.” Id. Petitioner also

  notes that his pain has been amplified by the separation from his family,
  some of whom are in Mexico. While health conditions often present

  extraordinary and compelling reasons, here Petitioner has provided no

  specific medical conditions for the Court to evaluate. There is no evidence

  of a terminal illness, Petitioner does not mention the novel coronavirus

  or pre-existing medical conditions that could render him vulnerable to

  complications from it, and the medical records submitted do not point to
  any long-term health problems. ECF No. 274. Without citing specific

  health challenges, the Court is unable to find that Petitioner has

  presented extraordinary and compelling reasons under 18 U.S.C.§

  3582(c)(1)(A)(i) to warrant reduction. Additionally, while Petitioner did

  not seek compassionate release under 18 U.S.C.§ 3582(c)(1)(A)(ii), the

  Court notes he does not satisfy the factors here either as he is not 70

  years of age.

        Because Petitioner has not demonstrated that “extraordinary and

  compelling” reasons warrant a reduction, compassionate release is not

  justified.
                                      14
Case 2:03-cr-80359-TGB-RSW ECF No. 276, PageID.1698 Filed 01/13/21 Page 15 of 16




          e. Holloway Doctrine

       Finally, Petitioner contends his sentence should be reduced

  pursuant to 18 U.S.C. § 3582 based on the Eastern District of New York’s

  decision in United States v. Holloway, 68 F.Supp.3d 310, 314 (E.D.N.Y.
  2014). According to Petitioner, the Holloway doctrine “recognizes that

  District Courts have discretion . . . to subsequently reduce a Defendant’s

  sentence . . . ‘even after appeals and collateral attacks have been
  exhausted and there is neither a claim of innocence nor any defect in the

  conviction or sentence.’” ECF No. 263, PageID.1582. Petitioner requests

  the Court reduce his sentence “in the interest of [f]airness as the original

  sentence is revealed to be disproportionately severe.” Id. at 1583.

       In United States v. Holloway, the defendant moved to reopen §2255

  proceedings challenging his sentence of 57 years and 7 months for a
  series of carjackings. 68 F.Supp.3d at 314. The district court recognized

  that there were “good reasons” to revisit the “excessive sentence” and

  issued an order requesting that “the United States Attorney consider her

  discretion to agree to an order vacating two or more of Holloway’s 18

  U.S.C. §924(c) convictions.” Id. The government agreed to an order

  vacating two of the defendant’s carjacking counts and allowing

  resentencing of the remaining counts. Id. at 315.

       Petitioner is not eligible for release pursuant to the decision in

  Holloway. In addition to the fact that Holloway is not binding on this

  Court, the case involved significantly different circumstances than the
                                      15
Case 2:03-cr-80359-TGB-RSW ECF No. 276, PageID.1699 Filed 01/13/21 Page 16 of 16




  present matter. Most importantly, in Holloway the government agreed to

  an order vacating the conviction. In this case, not only has the

  government not agreed to vacate any part of Petitioner’s conviction, they

  are actively opposing Petitioner’s motion. See Holloway, 68 F.Supp.3d at
  316 (“the authority exercised in this case will be used only as often as the

  Department of Justice itself chooses to exercise it, which will no doubt be

  sparingly.”).
       The Court finds no basis to reduce Petitioner’s sentence pursuant

  to the Holloway doctrine.

                                  CONCLUSION

       For these reasons, the Court hereby DENIES Petitioner’s motion

  to modify or reduce sentence (ECF No. 263). The Court further DENIES

  Petitioner’s motion for the appointment of counsel (ECF No. 262), and
  DENIES AS MOOT Petitioner’s motion for entry of default judgment

  (ECF No. 272).

       The Court further DENIES a certificate of appealability, and

  GRANTS permission to appeal in forma pauperis.

      SO ORDERED.
  Dated: January 13, 2021       s/Terrence G. Berg
                                TERRENCE G. BERG
                                UNITED STATES DISTRICT JUDGE




                                      16
